Fourth Court of Appeals
                                    San Antonio, Texas
                                       November 22, 2022

                                       No. 04-22-00548-CV

       HOLLINGSWORTH-PACK CORPORATION and Christopher A. Hewitt, P.E.,
                             Appellants

                                                v.

     Elroy RODRIGUEZ as Trustee of Peter R. Villarreal Irrevocable Life Insurance Trust,
                                      Appellee

                    From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2022-CI10686
                             Honorable Nicole Garza, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

      In this interlocutory appeal from the trial court’s order denying their motion to dismiss
under section 150.002 of the Texas Civil Practice and Remedies Code, appellants have filed a
Motion to Stay Trial Court Proceedings. Appellee has filed a response opposing the motion and
appellants have filed a reply.
      Appellants’ motion to stay trial court proceedings is GRANTED. All proceedings in the
underlying case are STAYED until disposition of this appeal or further order from this court.


           It is so ORDERED November 22, 2022.

                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT